Citation Nr: 0117385	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for athlete's foot.  

2.  Entitlement to service connection for athlete's foot.  


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from September 1965 to August 
1967.  

By rating decision of August 1991, the RO denied service 
connection for athlete's foot (tinea pedis).  The veteran was 
notified of this decision and did not appeal.  This matter 
now comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 decision by the RO that found no 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for athlete's foot.  
In May 2001 the veteran appeared and gave testimony at a 
videoconference hearing in Huntington, West Virginia before 
the undersigned Board member in Washington, D.C.  A 
transcript of this hearing is of record.  

The case is before the Board for appellate consideration at 
this time.  


FINDINGS OF FACT

1. In August 1991, the RO denied service connection for 
athlete's foot.  The veteran did not file a timely appeal 
and this rating decision became final.  

2. New and material evidence, which is relevant and 
probative, has been associated with the claims folder 
since the final rating decision of August 1991.


CONCLUSION OF LAW

New and material evidence to reopen a claim for service 
connection for athlete's foot has been presented.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).

Although this law was not in effect at the time the 
adjudication of the claims to reopen the veteran's 
application for service connection for athlete's foot, the 
Board's decision below in regard to this issue renders 
further development unnecessary in regard to this issue.  For 
this reason, the Board finds no further duty to assist in the 
development of evidence and will proceed to an adjudication 
of this application to reopen the veteran's claim for service 
connection for athlete's foot on the basis of new and 
material evidence.  Therefore no further notification or 
development under the Veterans Claims Assistance Act of 2000 
will be necessary in regard to the veteran's appeal in regard 
to the issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for athlete's foot.  

The evidence that was of record at the time of the unappealed 
rating action of August 1991 that denied service connection 
for athlete's foot may be briefly summarized.  The service 
medical records show treatment on one occasion in July 1966 
for athlete's foot.  On the veteran's July 1967 examination 
prior to discharge from service, his feet and skin were 
evaluated as normal.  In the report of medical history the 
veteran answered "no" in response to a question as to 
whether he had or had ever had skin disease or foot trouble.  

On a physical examination conducted during a VA 
hospitalization in August 1969 for a disorder not now at 
issue, the veteran's skin had good turgor and there was no 
rash, pallor, or icterus.  On VA physical evaluations 
conducted in October 1983 and March 1985 evaluations of the 
veteran's skin were essentially normal.  There were no 
complaints or findings of athlete's foot on a July 1986 VA 
general medical examination.  

On a VA physical evaluation in May 1990, the veteran was 
noted to complain of athlete's foot.  VA clinical records 
reflect treatment from September 1990 to January 1991 for 
tinea pedis (athlete's foot).  

The evidence which has been associated with the claims folder 
since the August 1991 rating decision that denied service 
connection for athlete's foot may be briefly summarized.  In 
August 1998, the veteran was seen by VA as an outpatient with 
complaints of dry and itching skin on the bottom of the feet 
and between the toes that he said he had had intermittently 
for years.  It was noted that the veteran believed he had 
athlete's foot.  Subsequent VA outpatient treatment for a 
dry, itching rash on his feet and toes is indicated.  

In a May 2001 statement, William Melvin, D.C., indicated, 
essentially, that the veteran has tinea pedis or athlete's 
foot which is a fungus infection of the feet and toes.  
Doctor Melvin said that this infection can remain 
indefinitely despite treatment.  The doctor believed that 
there was a very real possibility that the veteran's current 
athlete's foot infection had its onset during service.  

During the veteran's May 2001 hearing by videoconference, he 
said that he developed athlete's foot while in military 
service.  He denied any problem with athlete's foot prior to 
service entrance.  His athlete's foot was attributed to 
walking around with constantly wet boots during his early 
military service and training.  The veteran said that he was 
unaware that he should have noted his athlete's foot symptoms 
on his separation examination, since the problem was already 
noted in his service medical records.  He said that his 
athlete's foot symptoms would sometimes go away, but they 
always reappeared.  Recent treatment for athlete's foot by 
the VA was described.  The veteran also said that he self 
treated his athlete's foot for many years before he sought 
medical treatment from the VA.  

The veteran has contended that he has chronic athlete's foot 
that had its original onset during service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

The Board is required to review all the evidence submitted by 
an appellant since the last denial of a claim on any basis, 
to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

38 C.F.R. § 3.156(a) (2000) provides, in pertinent part, that 
there must be added to the record new and material evidence 
which, assuming its credibility, bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The basis of the RO's denial of service connection for 
athlete's foot in August 1991 was, essentially, that the 
veteran's episode of athlete's foot during service was acute 
and transitory, and that there was no showing of any 
athlete's foot until many years after service.  The evidence 
that has been associated with the record subsequent to the 
April 1977 includes testimony given by the veteran at an May 
2001 hearing to the effect that he developed a chronic case 
of athlete's foot during service which has been 
intermittently symptomatic ever since.  His testimony has 
been supported by a medical treatment professional, albeit a 
chiropractor, who has said, essentially that it is entirely 
possible that the veteran's current athlete's foot symptoms 
are due to an original fungal infection during service.  

All of this recent evidence is new in that it was not of 
record at the time of the 1991 rating board decision.  
Moreover, this evidence, when read in conjunction with the 
evidence previously of record, is of such significance that 
it must be considered in order to fairly adjudicate the 
veteran's claim as provided in 38 C.F.R. § 3.156(a).  See 
Hodge, supra.  Such evidence is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  
Thus, new and material evidence has been submitted and the 
veteran's claim for service connection for athlete's foot is 
therefore reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for athlete's foot is 
reopened and to this extent the appeal is granted.


REMAND

Since the veteran's claim for service connection for 
athlete's foot has been reopened, the RO must now consider 
this issue de novo on the basis of a review of all the 
evidence of record, both old and new.  In the Board's opinion 
however, and as discussed below, further development of the 
evidence by the RO is also necessary prior to further 
consideration of this issue.  

First, the Board again directs attention to the various 
changes in adjudication procedures arising from the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The RO has not had the opportunity to develop 
this case under the mandates of VCAA and, as reflected below, 
there are various avenues of further development which should 
be explored in order to ensure compliance with VA's duty to 
assist.  

First, the appellant should be notified of what evidence is 
necessary in order to establish his claim for service 
connection for athlete's foot.  It is particularly noted in 
this regard that, during his May 2001 hearing via 
videoconference, the veteran said that he received treatment 
from a foot doctor at a VA facility prior to 1990.  An 
attempt should be made to obtain records of such treatment, 
if available, prior to further appellate consideration of the 
issue of service connection for the veteran's athlete's foot.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Secondly, the veteran should be requested to provide any 
additional information concerning pertinent treatment he may 
have received after military service, VA or private, so that 
relevant records can be secured.  Particularly useful to the 
Board would be any evidence which would tend to show the 
presence of athlete's foot during the approximately 24 year 
period from the time such was noted in service, until 
treatment was rendered by VA in 1990.  

Finally, the veteran should be afforded a VA dermatology 
examination to determine the etiology of his athlete's foot.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for Department of 
Veterans Affairs examination. 

(a) General. When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the 
terms examination and reexamination include periods 
of hospital observation when required by VA. 

(b) Original or reopened claim, or claim for 
increase. When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655 (2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In view of the foregoing, this case is REMANDED to the RO for 
the following development:  

1.  The RO must review the claims file 
and ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
In this regard the RO should contact the 
veteran and inform him of the VA's 
heightened duty to assist him in the 
development of his claim for service 
connection for athlete's foot under the 
Veterans Claims Assistance Act of 2000.  
The RO should also inform the appellant 
of the various types of documentation 
that can serve as evidence in regard to 
this claim.

2.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non VA who 
have treated him for his athlete's foot 
disability at any time since service 
discharge.  When the veteran responds and 
provides any necessary authorizations, 
the RO should contact the named health 
care providers and ask them to provide 
copies of all clinical records 
documenting such treatment that are not 
already of record.  These records should 
include all clinical records reflecting 
the veteran's reported treatment for 
athlete's foot at a VA facility prior to 
1990, and all clinical records from 
William Melvin, Jr., D.C., at P.O. Box 
154 in Minford, Ohio 45653.  All records 
obtained should be associated with the 
claims folder.  

3.  Then the RO should afford the veteran 
a VA dermatology examination to determine 
the etiology of his athlete's foot 
disability.  Any necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder, to include a 
copy of this remand, must be made 
available to the examining physician so 
that the pertinent clinical records may 
be reviewed in detail.  The examiner 
should state that he has reviewed the 
claims folder in his examination report.  
At the conclusion of the physical 
examination, and after a careful review 
of the record, the examining physician 
should provide a medical opinion as to 
whether any current tinea pedis or 
athlete's feet found on the examination 
is at least as likely as not to be 
related to athlete's foot reported in 
July 1966, during service.  

4.  When the above development has been 
completed the veteran's claims for 
service connection for athlete's foot 
should be reviewed by the RO.  The RO 
should first examine the claims folder 
and ensure that the foregoing development 
has been completed in full.  If any 
development is incomplete, including if 
the examination report does not provide 
sufficient clinical evidence, appropriate 
measures should be taken.  

5.  If the benefit sought remain denied, 
the veteran should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to afford the veteran due 
process of law, and to comply with the provisions of the 
Veterans Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

 



